DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2022 has been entered.

Response to Amendment
Applicant’s amendment filed 9/2/2022 has been entered. 
Claims 1, 2, 4, 7-9, 11, 13 and 15-21 remain pending.
Claims 3, 5-6, 10, 12, and 14 are cancelled.
Claims 22-26 are new and now also pending. 
Claims  1, 2, 4, 7-9, 11, 13 and 15-26 are pending and examined below.

Claim Objections
Claims 2 and 17 are objected to because of the following informalities: 
-Claim 2 recites “the reference point is at an edge of the lower material web, a printed mark, and/or a printed image” however, this would be better recited as  “the reference point an edge of the lower material web, a printed mark, and/or a printed image”.
-Claim 17, line 5, “webby” should be “web by”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 18-21 refer to “the sensor”, however, it is unclear which sensor is being referred to and therefore renders the claims indefinite. 
	Further claim 18 refers to “the reference point”, however, it is unclear as to which reference point is being referred to.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, and 11 rejected under 35 U.S.C. 103 as being unpatentable over Ehrmann (US PGPUB 2015/0096263), in view of Walter (GB 1296251A- cited in IDS).
Regarding Claim 1, Ehrmann discloses a method for controlling a position of a lower material web (4) on a packaging machine (1; Figure 1; note that Ehrmann adjusts positions of components of the machine relative to the web and therefore the position of the web relative to the machine can be viewed as being controlled), the method comprising: 
unwinding the lower material web (4) from a first supply roll (3; Para. 0038); 
transporting the lower material web (4) in a transport direction intermittently or continuously along the packaging machine (1) by two chain runs (30; Figure 2; Para. 0038, 0042), the lower material web (4) comprises a reference point (4a; Paras. 0038, 0042);
 forming one or more packaging recesses (trays 8) in the lower material web (4) in a forming station (5; Para. 0038, 0042), which is located downstream from the first supply roll (3; as shown); 
filling the one or more packaging recesses (8) with one or more products (7) to be packaged (Para. 0038, 0043); 
sealing an upper material web (10) to the lower material web (4) in a sealing station (9; Para. 0038, 0043), the upper material web (10) being unwound from a second supply roll (19; see Paras. 0038, 0040, 0043); 
detecting by a sensor (15) located at an entry region of the two chain runs (30), a position of the reference point (4a) on the lower material web (Para. 0039, 0042, 0048); and 
based on the detected position of the reference point (4a) on the lower material web (4), adjusting position of the lower material web (4) relative to components (forming station 5) of the packaging machine (1; see Paras. 0042 and 0048 describe adjusting position of the forming station and hence the web relative thereto based on the detected position of the reference point 4a);
wherein the two chain runs (30) extend from a region of the packaging machine (1) that is upstream of the forming station (5) to a region of the packaging machine (1) that is downstream of the sealing station (9; see “M” in Figure 1 which denotes the motor of the chains 30 which is clearly downstream of the sealing station; note Para. 0038, 0042 discloses the chains advancing the film to the forming station; see also Para. 0009 and claim 1 of Ehrmann which discloses using the chains to transport the trays into the sealing station).  

However, Ehrmann does not disclose adjusting the position of the lower material web (4) by axially moving the first supply roll in a direction transverse to the transport direction of the lower material web.
Attention can be brought to Walter. Walter teaches another method for controlling a position of a lower material web (10; Figures 1-4) on a packaging machine (Figures 4, 12, 12a), wherein the method comprises detecting by a sensor (photoelectric cells 19) located at an entry region of the two chain runs (12; clearly depicted in Figures 3-4) a position of the reference point (marks 28, 29; see Figures 1 and 3) on the lower material web (10) relative to a stationary component (frame/mount of photoelectric cells 19; Figure 4) of the packaging machine (Figures 4 and 12, 12a; Page 4, lines 96-103), and based on the detected position, adjusting both a forming device (13) and a position of the lower material web (10) by axially moving a first supply roll (15; note the winder 15 can be viewed as the supply roll in the “second work-stage” per Page 4, lines 66-70) in a direction transverse to a transport direction of the lower material web (10; see Figure 3; Note Page 4, lines 89-103 which disclose both the roll 15 as well as the deformation device can be readily shifted in a transverse direction based on marking detection by cells 19).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Ehrmann by incorporating an adjustment of the lower web by axially moving the supply roll in the manner as taught by Walter. By incorporating an adjustment of both the forming device and the supply roll, the web can be readily aligned with the forming/deformation station/device as taught by Walter (Page 4, lines 89-96). It is noted that Walter teaches that such alignment can be obtained by any adjustment of the supply roll, deformation/forming station, or conveyor chains (see Page 4, lines 89-96).

Regarding Claim 2, Ehrmann, as modified, discloses the reference point (4a) is a printed mark (4a; Para. 0042).  

Regarding Claim 8, Ehrmann, as modified, discloses correcting a run-out of the lower material web (4; see Para. 0043 which discloses controlling/correcting a film advancement/run out based on the detected position of the marking).  

Regarding Claim 9, Ehrmann, as modified, discloses deviations of a nominal width and/or deviations of parallelism of an edge of the lower material web (4) relative to the transport direction are compensated (note Page 4, lines 89-100 of Walter which disclose shifting the device 12 and/or the roller 15 to compensate for any difference from a nominal width which can be viewed as the width of the device prior to the adjustment). 

Regarding Claim 11, Ehrmann, as modified, discloses changing a position of the upper material web (10) relative to the position of the lower material web (4; Para. 0045 discloses detecting a mark 10a and adjusting/stretching a position of the upper web 10 which would readily change a position of the web relative to the lower web and further it is noted that upper web 10 will readily change its position relative to the lower web when fed to the sealing station 9).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrmann (US PGPUB 2015/0096263), hereinafter Ehrmann 2015’ in view of Walter (GB 1296251A- cited in IDS), as applied to Claim 1, and in further view of Ehrmann (US PGPUB 2014/0249007-previously cited), hereinafter Ehrmann 2014’.
Regarding Claim 4, Ehrmann 2015’, as modified by Walter, discloses several features of the claimed invention and while it can be readily implied that the sensors (15) thereof determine a distance between the reference point and the chain run (based on the modification in view of Walter), these features are not explicitly disclosed.
For further reference, one can draw attention to Ehrmann 2014’ which teaches another packaging device (1; Figure 1) which comprises a sensor (23; Figure 2) which forwards information including the position of the edge (25) of the film (8) relative to the position to be clamped by the chain (11) of the device (1; see Para. 0035, 0039; note that some form of distance measurement must be determined in order to determine to pivot roller 12 to adjust the film feed).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the sensor system of Ehrmann 2015’ such that it relays position and distance data pertaining to the reference point relative to the chain run, to a control unit such that the web feed can be altered accordingly as taught by Ehrmann 2014’. By modifying Ehrmann 2015’ in this manner, clamping of the web by the chain run can be readily ensured as taught by Ehrmann 2014’ (see Para. 0033, 0035, 0039). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrmann (US PGPUB 2015/0096263), in view of Walter (GB 1296251A- cited in IDS), as applied to Claim 1, and in further view of Send (US PGPUB 2004/0123568-previously cited).
Regarding Claim 7, Ehrmann, as modified, discloses essentially all elements of the claimed invention but fails to explicitly disclose the sensor (15) is vertically and/or longitudinally adjustable.
Attention can be brought to the teachings of Send which include another packaging device (shown in the Figure) wherein a web of film (2) is unwound from a supply (3) and sensors (4, 5) is provided to detect control marks on the web (2; Para. 0032) and communicate with a controller to control position of the web (2) wherein one of the sensors (4) is adjustable along the path of conveyance (i.e. longitudinally) as well as in a horizontal and angled direction (see Para. 0034).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the sensors of Ehrmann such that the sensors can be moved in the vertical and/or longitudinal manner as taught by Send. By modifying Ehrmann in this manner, any offsets between the top and bottom webs can be readily compensated by moving the sensors as taught by Send (see Para. 0034). Further it is noted that by being able to vertically adjust the sensors, the sensing signal strength can be readily adjusted as well as different thicknesses of web can be accommodated. 
Further note it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. See MPEP 2144.04(V)(D).

 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrmann (US PGPUB 2015/0096263), in view of Walter (GB 1296251A- cited in IDS), as applied to Claim 1, and in further view of Capriotti (US PGPUB 2013/0193254-previously cited).
	Regarding Claim 13, Ehrmann, as modified, discloses several features of the claimed invention but fails to explicitly disclose displaying a target position and/or an actual position of the lower material web roll
Attention can be brought to the teachings of Capriotti which includes another packaging machine (10; Figures 1, 3) which includes a film feed unit (2) including a mandrel (5) onto which a web material roll (4; Figure 3) is placed thereon, and the device (10) comprises a display (12) which readily displays a position of the roll (4) relative to a target position (i.e. 31; Figure 3; i.e. see Para. 0039, 0040 and 0072). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Ehrmann such that that the actual position relative to a target position is readily displayed on a display as taught by Capriotti as such a modification would readily indicate to the user whether the newly installed roll is properly positioned where desired as taught by Capriotti (Para. 0072). 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrmann (US PGPUB 2015/0096263), in view of Walter (GB 1296251A- cited in IDS), as applied to Claim 2, and in further view of Fukuda (US Patent 6,044,615-previously cited).
Regarding Claim 15, Walter discloses several features of the claimed invention including the lower material web (4) is mounted on a shaft (of roll off device 3), the shaft is supported on a frame (as shown).  
However, Walter fails to explicitly disclose the shaft is driven by a motor and the frame being connected to a guide by a slide bearing and that is displaceable along a length of the guide in the direction transverse to the transport direction, wherein the frame is longitudinally displaceable by an adjustment drive, and wherein the packaging machine comprises a coupling between the motor and the shaft to allow the shaft and the frame to be longitudinally movable along an axis of rotation of the first supply roll  during the step of adjusting the position of the lower material web.
Attention can be brought to the teachings of Fukuda. Fukuda teaches another packaging machine (Figure 1) comprising a controller (30) and a material web roll (R) which comprises a position on a roll supporting device (20; Figure 2A) wherein web (F) of the roll (R) is mounted and unwound on a shaft (21) that rotatable with the web (F) and is driven by a motor (26), wherein the shaft (21) is supported on a frame (28), the frame (28) being connected to a guide (rails 31) by a slide bearing (29; see Figure 2B) and that is displaceable along a length of the guide (31) in a direction transverse (“X”) to the transport direction, wherein the frame (28) is longitudinally displaceable by an adjustment drive (33; see Col 5, line 55 through Col 6, line 16), and wherein the packaging machine comprises a coupling (gears 24, 25 and coupling of motor 26 to bracket 28) between the motor and the shaft (21) to allow the shaft (21) and the frame (28) to be longitudinally movable along the axis of rotation during a of changing the position of the lower material web (F) in the direction transverse (“X”) to the transport direction of the lower material web (F; note that given the coupling of motor and intermediate gearing to the bracket 28, this allows for such longitudinal movement; see Col 8, line 46-59; see also Col 5, line 60 through Col 6, line 16 for such displacements).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Ehrmann by incorporating the roll displacement mechanism of Fukuda to perform the changing of the position of the web. By modifying Ehrmann in this manner, roll positioning can be carried out in an automated manner and thereby work efficiency can be significantly improved as taught by Fukuda (see Col 2, lines 60-64).

Regarding Claim 16, Ehrmann, as modified, discloses one (30) of the two chain runs (30) is arranged on a right side of the lower material web (4; see Figure 2) and the other of the two chain runs (30) is arranged on a left side of the lower material web (4; see Figure 2), wherein the method comprises transmitting a signal from the sensor (15) to a control/regulating system (22), which evaluates the signal (from 15) before the step of adjusting the position of the lower material web (4 per the modification in view of Walter), the sensor (15) being arranged adjacent to the first supply roll (3;  as shown in Figure 1; see Para. 0048), and 
wherein the two chain runs (30) comprise grippers (see Para. 0042) that clamp the edge of the lower material web (4; Para. 0042; see Figure 2).  

Claims 17-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrmann (US PGPUB 2015/0096263), in view of Walter (GB 1296251A- cited in IDS) and Fukuda (US Patent 6,044,615-previously cited), as applied to Claim 16, and in further view of Capriotti (US PGPUB 2013/0193254-previously cited).

Regarding Claim 17, Ehrmann, as modified, discloses several features of the claimed invention but fails to explicitly disclose the upper material web comprises a reference point, and the method comprises detecting, by a second sensor, a position of the reference point on the upper material web, and based on the detected position of the reference point on the upper material web, the method comprises adjusting a position of the upper material web by moving the second supply roll in the direction transverse to the transport direction.  
Attention can be brought to the teachings of Capriotti which includes another packaging machine comprising an upper material web (4; Figures 2) comprises a reference point (end face 23), and the method comprises detecting, by another sensor (7), a position of the reference point (23) on the upper material web (4; Para. 0054), and based on the detected position of the reference point (23) on the upper material web (4), the method comprises adjusting the position (via 18) of the upper material web (4) by moving the second supply roll (17) in the direction transverse to a transport direction (via positioning of film reel 17 and loading of reels with set transverse positions; see Para. 0055-0056, 0071-0072 which discloses loading the film reels to the different set transverse positions).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Ehrmann to include a step of detecting a reference point on the upper material web and based on such detection change the position thereof in the direction transverse to the transport direction as taught by Capriotti. By modifying Ehrmann in this manner, different upper web materials can be utilized and the machine adjusted based on such different materials and further lead to a smaller reject rate due to sealing and cutting errors as the web will be positioned uniformly and precisely as taught by Capriotti (Para. 0014, 0025-0026).

Regarding Claim 18, Ehrmann, as modified, discloses several features of the claimed invention but fails to explicitly disclose the lower material web has a width between 200 millimeters and 1 meter, wherein a position of the second sensor is adjustable to account for a decreasing diameter of the first supply roll, wherein the method comprises determining a distance between the reference point and a center of the packaging machine, a frame of the packaging machine, and/or the two chain runs, and wherein the method comprises displaying a target position and/or an actual position of the lower material web roll, and correcting the actual position of the lower material web roll by axially displacing an axis of rotation of the lower material web.
However, it can be reasonably implied as taught by Capriotti, that the sensors are used for the determining a distance between the reference point (edge of roll 4 of Capriotti) and a portion of the frame (i.e. 6) of the packaging machine, in order to perform the lateral alignment based on the reference points (see Para. 0060).
Further, although Ehrmann does not explicitly disclose the web width being between 200mm and 1 meter, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to incorporate a web with a width of 200mm to 1 meter because Applicant has not disclosed that such width provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Ehrmann because in either instance, the package will be formed accordingly.
Therefore, it would have been an obvious matter of design choice to modify Ehrmann to obtain the invention as specified in the claim. Note MPEP 2144.04(IV)(A) - In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Further, although Ehrmann does not disclose the sensor being adjustable as claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the sensor to be adjustable in a vertical and/or longitudinal manner, since it has been held that the provision of adjustability, where needed, involves routine skill in the art . In re Stevens, 101 USPQ 284 (CCPA 1954). Please note that in the instant application , applicant has not disclosed any criticality for the claimed limitations. See MPEP 2144.04(V)(D). Note in this instance, dependent on the web material changing, one would readily alter positioning of the sensor. 

Regarding Claim 19, Ehrmann, as modified, discloses several features of the claimed invention but is silent on using data from the sensor (15) to rectify an error message, wherein an error message is generated if: a lateral adjustment range of a regulating system of the packing machine has been reached or exceeded; a detected trend cannot be stopped or reversed; the sensor detects that the lower material web has a wrong width; the lower material web is of low quality; and/or the lower material web has been mounted incorrectly on the shaft of the packaging machine.
Attention can again be brought to Fukuda which teaches that an alarm signal is generated if the incorrect width is detected (see Col 7, lines 59-67 and Col 9, lines 13-22).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Ehrmann to include an alarm/error signal/message if the incorrect width is detected as taught by Fukuda. By modifying Walter in this manner, incorrect feeding of the material and/or damage to the machine and material can be prevented by preventing operation of the machine. 
Regarding Claim 23, Ehrmann, as modified, discloses during the step of adjusting the position of the upper material web (10 as modified by Capriotti), the second supply roll (19 of Ehrmann) is moved in a direction transverse to a transport direction of the upper material web (see positioning of film reel 17 of Capriotti and loading of reels with set transverse positions; see Para. 0055-0056, 0071-0072 of Capriotti which discloses loading the film reels to the different set transverse positions.

Claims 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrmann (US PGPUB 2015/0096263), hereinafter Ehrmann 2015’ in view of Walter (GB 1296251A- cited in IDS), as applied to Claim 1, and in further view of Ehrmann (US PGPUB 2014/0150377-previously cited), hereinafter Ehrmann 2014’.
Regarding Claim 22, Ehrmann 2015’, as modified by Walter, discloses several features of the claimed invention but does not disclose carrying out a trend analysis using data determined by the sensor.
Further attention can be brought to Ehrmann 2014’ which teaches use of sensors (15; Figure 1) to detect a reference point (40) on a lower web material (4) and adjusting the machine components such as the sealing station (9) based on the detection and signals sent to a controller (16; Para. 0040-0041) and further carrying out a trend analysis using data determined by the sensors (15; see Para. 0046 as “trend control” which would readily require some form of trend analysis is used to adjust the forming station based on previous detections and adjustments).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Ehrmann 2015’ to include a step of trend analysis as taught by Ehrmann 2014’ to avoid continuous adjustments of the machine based on repeated feedback as taught by Ehrmann 2014’ (see Para. 0046).  

Regarding Claim 24, Ehrmann 2015’, as modified by Walter, discloses several features of the claimed invention (see rejection of Claim 1 above as the same combination of Ehrmann 2015’, as modified by Walter applies) including the sealing station (9) being downstream from the forming station (5). 	However, Ehrmann 2015’, as modified by Walter, does not disclose carrying out a trend analysis using data determined by the sensor.
Further attention can be brought to Ehrmann 2014’ (see above rejection of Claim 22).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Ehrmann 2015’ to include a step of trend analysis as taught by Ehrmann 2014’ to avoid continuous adjustments of the machine based on repeated feedback as taught by Ehrmann 2014’ (see Para. 0046).

Regarding Claim 25, Ehrmann 2015’, as modified, discloses the reference point (4a) is a printed mark (4a; Para. 0042).  


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrmann (US PGPUB 2015/0096263), hereinafter Ehrmann 2015’ in view of Walter (GB 1296251A- cited in IDS) and Ehrmann (US PGPUB 2014/0150377-previously cited), as applied to Claim 24, and in further view of Capriotti (US PGPUB 2013/0193254-previously cited).

Regarding Claim 26, Ehrmann 2015’, as modified, discloses the upper material web (10) comprises a reference point (10a), and the method comprises detecting, by a second sensor (21), a position of the reference point (10a) on the upper material web (10), and based on the detected position of the reference point (10a) on the upper material web (10), the method comprises adjusting a position of the upper material web (10 via stretching per Para. 0040), however, Ehrmann 2015’, as modified, does not disclose adjustment by moving the second supply roll (19) in the direction transverse to the transport direction.
Attention can be brought to the teachings of Capriotti which includes another packaging machine comprising an upper material web (4; Figures 2) comprises a reference point (end face 23), and the method comprises detecting, by another sensor (7), a position of the reference point (23) on the upper material web (4; Para. 0054), and based on the detected position of the reference point (23) on the upper material web (4), the method comprises adjusting the position (via 18) of the upper material web (4) by moving the second supply roll (17) in the direction transverse to a transport direction (via positioning of film reel 17 and loading of reels with set transverse positions; see Para. 0055-0056, 0071-0072 which discloses loading the film reels to the different set transverse positions).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Ehrmann 2015’ to include a step of detecting a reference point on the upper material web and based on such detection change the position thereof in the direction transverse to the transport direction as taught by Capriotti. By modifying Ehrmann 2015’ in this manner, different upper web materials can be utilized and the machine adjusted based on such different materials and further lead to a smaller reject rate due to sealing and cutting errors as the web will be positioned uniformly and precisely as taught by Capriotti (Para. 0014, 0025-0026).

Allowable Subject Matter
Claims 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Note that although Ehrmann (US PGPUB 2014/0150377) discloses a step of carrying out a trend analysis, however this feature, in combination with the remaining features of Claim 20 render the claimed subject matter allowable over the prior art.


Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
	Henderson (USP 4,054,251), Drenning (USP 3,225,988) and Jacobsen (USP 2,860,840) each disclose similar axial adjustment devices for a web supply roll based on sensed feedback. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        10/3/2022